DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/21 (hereinafter “01/26/21 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 01/26/21 Amendment, claims 1, 3, 5, 11, 12, 16-18, 20, 22, & 23 were amended, claims 2, 4, 19, & 21 were cancelled, and claim 24 was newly added.  Accordingly, claims 1, 3, 5-18, 20, & 22-24 are now pending in the application.
4.	The 01/26/21 Amendment has overcome the rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 10/27/20.  New claim objections are set forth herein, along with new rejections under §§ 112(b) & 103, necessitated by Applicant’s Amendment.  

Claim Objections
5.	Claim 17 is objected to because of the following informalities:  
In claim 17, line 3, the recitation of “the working surface of face portion” should instead recite --the working surface or face portion-- to be consistent with the prior recitation in line 2 of the claim. 
Appropriate correction is required.

6.	NOTE:  in the event that dependent claims 11 & 12 were allowable, claim 12 would be objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. 
For example, claim 11 recites:
The method of claim 10, wherein the face surface is manipulated into said position such that the at least one egress port is aimed towards an exterior surface of the target tissue.

Claim 12 similarly recites:
The method of claim 10, wherein the face surface is manipulated into said position such that the at least one egress port is aimed towards an exterior surface of the target tissue.

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1, 3, 5-18, 20, & 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the airway wall” in line 9.  There is insufficient antecedent basis for this recitation in the claim.
10.	Claims 3 and 5-15 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
11.	Claim 7 recites the limitation “through an airway wall” in lines 1-2. This recitation renders the claim indefinite, as it is not clear whether the recited “an airway wall” is the same “airway wall” recited in independent claim 1 (from which claim 7 depends), or a different airway wall.  Clarification is required.  
12.	Claim 8 is rejected as ultimately depending from a claim (claim 7) rejected under 35 U.S.C. 112(b).
13.	Claim 15 recites the limitation “through an airway wall” in line 2. This recitation renders the claim indefinite, as it is not clear whether the recited “an airway wall” is the same “airway wall” recited in independent claim 1 (from which claim 15 depends), or a different airway wall.  Clarification is required.  
14.	Claim 16 recites the limitation “an airway” in lines 6-7.  This recitation renders the claim indefinite, as it is not clear whether the recited “an airway” is the same “airway” recited in line 3 of the claim, or a different airway.  Clarification is required.  
15.	Claims 17, 18, 20, & 22-24 are rejected as ultimately depending from a claim (claim 16) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	Claims 1, 3, 5, 7-12, 16-18, 20, & 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0257644 to Barry et al. (“Barry”) in view of U.S. Patent Application Publication No. 2011/0118725 to Mayse et al. (“Mayse”), and further in view of U.S. Patent Application Publication No. 2016/0287307 to Clark et al. (“Clark”). 
19.	Regarding claim 1, Barry teaches a method for treating airway constriction [e.g., asthma - ¶[0052]] in a lung of a patient, the airway having an exterior surrounded by a target tissue [¶[0040]], the method comprising:
providing a vapor delivery catheter [vapor catheter (200) - ¶[0038]; FIG. 6], the vapor delivery catheter comprising a proximal section [proximal section (206) - ¶[0038]; FIG. 6], an intermediate section [the section between proximal section (206) and distal section (208) - ¶[0038]; FIG. 6], and a distal section [distal section (208) - ¶[0038]] comprising at least one egress port [distal port (212) configured as a vapor outlet port - ¶[0039]; FIG. 6]; 
advancing the distal section [(208)] of the vapor delivery catheter along said airway [e.g., ¶[0040]]…; and …

Barry does not, however, explicitly teach that the distal end of vapor catheter (200) penetrates or punctures the target tissue so that target tissue outside of the airway is treated, and therefore does not teach the following emphasized claim limitations:
manipulating the distal section of the vapor delivery catheter from a location inside said airway through the airway wall to a position outside of the airway;
delivering vapor into the target tissue from the at least one egress port to ablate the target tissue, wherein the step of delivering is performed by directing the vapor directly at an exposed surface of the target tissue.
However, it was well known before the effective filing date of the claimed invention, to treat pulmonary diseases (e.g., such as asthma and COPD) by penetrating an airway wall and delivering energy to target tissue outside of the airway.
	For example, Mayse, in a similar field of endeavor, teaches minimally invasive denervation methods used to open airways to improve lung function in subjects with COPD, asthma, or the like [Abstract].  More particularly, Mayse teaches instruments including an instrument (204) having a distal section (214) with an energy emitter (209) configured to damage nerve tissue (45) [see, e.g., ¶’s [0053], [0060], [0061]; FIGS. 2-3].  Mayse further teaches that the term "energy" is broadly construed to include, without limitation, thermal energy, cryogenic energy (e.g., cooling energy), electrical energy, acoustic energy (e.g., ultrasonic energy), microwave energy, radiofrequency energy, high voltage energy, mechanical energy, ionizing radiation, optical energy (e.g., light energy), and combinations thereof, as well as other types of energy suitable for treating tissue [¶[0066]]. 
Further, Mayse teaches manipulating the distal section of the vapor delivery catheter from a location inside said airway through the airway wall to a position outside of the airway; and delivering energy into the target tissue from the energy emitter to ablate the target tissue, The instruments can be passed through openings in the esophagus, the trachea, the left main bronchus and/or the right main bronchus. To pass an instrument out of the trachea, an opening can be formed in the wall of the trachea. The instrument can be moved through the opening and proximate to nerve tissue of an airway. The nerve tissue can be ablated while the instrument extends through the trachea wall and alongside the airway. In other procedures, a puncture can be formed along the left and/or right main bronchus. The instrument can be delivered through the opening…”); see also ¶[0020]].  
Accordingly, in view of Barry’s explicit teaching of the interchangeability of various energy modalities for volumetric heating of lung tissue (including vapor, RF, laser, microwave, cryogenic fluid, a resistive heating source, ultrasound and other energy delivery mechanisms - ¶[0057]), as well as the use of the devices, catheters, and generators therein to treat a variety of lung diseases and conditions [e.g., ¶’s [0052], [0053]], together with Mayse’s contemplation of the use of various types of energy [¶[0066]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barry to include the steps of manipulating the distal section of the vapor delivery catheter from a location inside said airway through the airway wall to a position outside of the airway, and delivering vapor into the target tissue from the at least one egress port to ablate the target tissue, wherein the step of delivering is performed by directing the vapor directly at an exposed surface of the target tissue, so as to provide the benefits of reducing airway obstruction for subjects with COPD, asthma, or the like to make breathing easier, which improves the subject's quality of life and health status [Mayse, e.g., ¶[0016]].  Further, one of ordinary skill in the art would have been capable of applying this known method (of Mayse) to the method of Barry, and the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
While Barry teaches confirming the position of a catheter in a desired airway [e.g., ¶[0055]], and Mayse teaches the use of visualization devices to visualize deep targeted tissues e.g., ¶[0070]], the combination of Barry and Mayse, as set forth above, does not explicitly teach:
assessing the position of the distal section of the vapor delivery catheter wherein the assessing is performed by probing the target tissue outside of the airway and evaluating constriction movement within the airway responsive to the probing.  
	Clark, in a similar field of endeavor, teaches airway diagnosis and treatment devices, systems, and methods for diagnosing and treating the lung [¶[0002]], including for treating asthma and COPD [e.g., ¶[0047]].  More particularly, Clark teaches a method of treating a lung, including applying stimulus to a nerve at a stimulation location, and measuring an effect of the stimulus on an airway of the lung in order to determine/select a treatment location [¶’s [0025], [0026]].  The stimulus may be applied by a stimulation member, through tissues of the lung, to the nerve, and may comprise non-therapeutic electrical energy, or an agent configured to activate the nerve to induce constriction of the lung airway [¶[0026]].  Still further, Clark teaches that the stimulation location may be any suitable location within an airway, or along tissues defining or otherwise surrounding an airway such that the stimulus can trigger a nerve response of the target nerve [see ¶[0069]], and that the stimulation may be performed electrically, artificially induced using an stimulus agent, or via other modalities, such as, e.g., acoustic, optical, ultrasound, laser, optogenic, or other modalities [¶[0069]].  
Measuring the effect of the stimulus on the airway, in Clark, may include measuring an amount the airway constricts in response to the stimulus [¶[0026]].  The treatment location may be the stimulation location [¶[0026]].  Selecting the treatment location based on the measured effect of the stimulus on the airway, may include selecting the stimulation location as the treatment location if the measured effect of the stimulus on the airway is greater than a threshold value, which may include one or more of a minimum contraction level, a minimum force level, a minimum airway diameter, and a minimum airflow value [¶[0026]].  
NOTE: as broadly as claimed, and as explained in greater detail below in the “Response to Arguments” section, it is the Examiner’s position that “assessing the position of the distal section of the catheter” can include determining whether the distal end of the catheter is at a desirable treatment location by, e.g., applying a non-therapeutic electrical energy stimulus, and measuring the resultant effect of the stimulus on the airway.  Further, the current claim language does not limit “probing” the target tissue to a mechanical or physical contact/touch of the target tissue, such that application of a stimulus comprising non-therapeutic electrical energy, or even an agent configured to activate the nerve to induce constriction, would be excluded from the scope of the term “probing.”  
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Barry and Mayse to include the steps of assessing the position of the distal section of the catheter of Barry/Mayse wherein the assessing is performed by probing the target tissue and evaluating constriction movement within the airway responsive to the probing, as taught by Clark, so as to help determine the most effective/beneficial treatment location.  Further, one of ordinary skill in the art would have been capable of applying this known method (of Clark) to the method of Barry/Mayse, and the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
20.	Regarding claim 3, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.
	Clark further teaches the step of adjusting the position of the distal section of the catheter after the assessing step [Clark teaches applying a first stimulus to a first stimulation location, measuring an effect of the first stimulus on an airway, applying a second stimulus to a second stimulation location, measuring an effect of the second stimulus on the airway, and then  applying therapeutic energy to the first stimulation location and/or second stimulation location 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Barry, Mayse, and Clark to include the step of adjusting the position of the distal section of the vapor delivery catheter after the assessing step, and prior to the delivering step, as many times as necessary, in order to make sure that the distal section of the vapor delivery catheter is in the desired treatment location before vapor is delivered.  
21.	Regarding claim 5, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.
Barry (as modified) further teaches wherein the assessing step is also based on a nerve activity monitor [as broadly as claimed, Barry teaches use of vapor catheter (200) with a bronchoscope (100) (¶’s [0027], [0055]) which allows for visual inspection/monitoring of movement of the airway wall in response to, e.g., contact with the catheter].    22.	Regarding claims 7 & 8, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.
Mayse further teaches (claim 7) creating an opening through an airway wall, through which the distal section of the [energy] delivery catheter is advanced towards the target tissue [¶[0037]]; and (claim 8) wherein the creating is performed with the [energy] delivery catheter [see, e.g., ¶[0062] (“The distal section 214 can be relatively sharp to puncture and pass through tissue”)].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Barry, Mayse, and Clark to include creating an opening through an airway wall, through which the distal section of the vapor delivery catheter is advanced towards the target tissue, and wherein the creating is performed with the vapor delivery catheter, in order to, e.g., avoid the need for a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
23.	Regarding claim 9, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.
Mayse further teaches wherein the target tissue is a nerve responsible for controlling movement of muscles associated with airway motion [e.g., ¶’s [0007], [0016], [0035], [0052], [0054], & [0061]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Barry, Mayse, and Clark such that the target tissue is a nerve responsible for controlling movement of muscles associated with airway motion, so as to provide the benefits of reducing airway obstruction for subjects with COPD, asthma, or the like to make breathing easier, which improves the subject's quality of life and health status [Mayse, e.g., ¶[0016]].  Further, one of ordinary skill in the art would have been capable of applying this known method (of Mayse) to the method of Barry, Mayse, and Clark, and the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
24.	Regarding claim 10, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.
Barry further teaches wherein the distal section of the vapor delivery catheter [distal tip (210)] comprises a face surface in which the at least one egress port [(212)] is located [as broadly as claimed, any surface of distal tip (210) including vapor outlet port (212) can be a face surface - ¶[0039]; FIG. 6 depicts outlet port (212) on a distal face (210) of catheter (200)].   
25.	Regarding claims 11 & 12, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.
claim 11) wherein the face surface is manipulated into said position such that the at least one egress port is aimed towards an exterior surface of the target tissue; and (claim 12) wherein the face surface is manipulated into said position such that the at least one egress port is aimed towards an exterior surface of the target tissue [outlet port (212) is located on the distal face (210) of catheter (200) (¶[0039]; FIG. 6), which is the face that would be aimed at, and contact, the exterior surface of the target tissue as it is advanced through the airway wall].  
26.	Regarding claim 16, Barry teaches a method for treating airway constriction in a lung of a patient arising from asthma [e.g., asthma - ¶[0052]] or COPD…, the method comprising:
providing an elongate energy delivery catheter [vapor catheter (200) - ¶[0038]; FIG. 6] comprising a proximal section [proximal section (206) - ¶[0038]; FIG. 6], an intermediate section [the section between proximal section (206) and distal section (208) - ¶[0038]; FIG. 6], and a distal section [distal section (208) - ¶[0038]];
advancing the distal section [(208)] of the energy delivery catheter [(200)] along an airway [e.g., ¶[0040]]…; [and]
delivering energy to or within the target tissue from the distal section [(208)] of the energy delivery catheter [(200)] [for ablation] [e.g., ¶’s [0006], [0039], [0040], [0053]].
Barry does not, however, explicitly teach that the distal end of vapor catheter (200) penetrates or punctures the target tissue so that target tissue outside of the airway is treated, and therefore does not teach the following emphasized claim limitations:
a method for treating airway constriction in a lung of a patient arising from asthma or COPD by ablating a target tissue located on an exterior of the airway…:
advancing the distal section of the energy delivery catheter along an airway, through an opening in a wall of the airway, and to a position outside the airway; [and]
delivering energy to or within the target tissue from the distal section of the energy delivery catheter to ablate the target tissue.
e.g., such as asthma and COPD) by penetrating an airway wall and delivering energy to target tissue outside of the airway.
	For example, Mayse, in a similar field of endeavor, teaches minimally invasive denervation methods used to open airways to improve lung function in subjects with COPD, asthma, or the like [Abstract].  More particularly, Mayse teaches instruments including an instrument (204) having a distal section (214) with an energy emitter (209) configured to damage nerve tissue (45) [see, e.g., ¶’s [0053], [0060], [0061]; FIGS. 2-3].  Mayse further teaches that the term "energy" is broadly construed to include, without limitation, thermal energy, cryogenic energy (e.g., cooling energy), electrical energy, acoustic energy (e.g., ultrasonic energy), microwave energy, radiofrequency energy, high voltage energy, mechanical energy, ionizing radiation, optical energy (e.g., light energy), and combinations thereof, as well as other types of energy suitable for treating tissue [¶[0066]]. 
Further, Mayse teaches a method for treating airway constriction in a lung of a patient arising from asthma or COPD [e.g., Abstract, ¶’s [0016], [0053]] by ablating a target tissue located on an exterior of the airway [¶[0037]], including advancing the distal section of the energy delivery catheter along an airway, through an opening in a wall of the airway, and to a position outside the airway [see ¶[0037] (“The instruments can be passed through openings in the esophagus, the trachea, the left main bronchus and/or the right main bronchus. To pass an instrument out of the trachea, an opening can be formed in the wall of the trachea. The instrument can be moved through the opening…”)].  
Mayse further teaches that energy delivery is aimed towards the target tissue [see ¶[0037] (“The instrument can be moved through the opening and proximate to nerve tissue of an airway”); see also ¶[0020].
Mayse also teaches delivering energy to or within the target tissue from the distal section of the energy delivery catheter to ablate the target tissue [see ¶[0037] (“The nerve tissue can be ablated while the instrument extends through the trachea wall and alongside the airway”); see also ¶[0020]].
Accordingly, in view of Barry’s explicit teaching of the interchangeability of various energy modalities for volumetric heating of lung tissue (including vapor, RF, laser, microwave, cryogenic fluid, a resistive heating source, ultrasound and other energy delivery mechanisms - ¶[0057]), as well as the use of the devices, catheters, and generators therein to treat a variety of lung diseases and conditions [e.g., ¶’s [0052], [0053]], together with Mayse’s contemplation of the use of various types of energy [¶[0066]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barry to include the steps of treating airway constriction in a lung of a patient arising from asthma or COPD by ablating a target tissue located on an exterior of the airway, including advancing the distal section of the energy delivery catheter along an airway, through an opening in a wall of the airway, and to a position outside the airway, and delivering energy to or within the target tissue from the distal section of the energy delivery catheter to ablate the target tissue, so as to provide the benefits of reducing airway obstruction for subjects with COPD, asthma, or the like to make breathing easier, which improves the subject's quality of life and health status [Mayse, e.g., ¶[0016]].  Further, one of ordinary skill in the art would have been capable of applying this known method (of Mayse) to the method of Barry, and the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
While Barry teaches confirming the position of a catheter in a desired airway [e.g., ¶[0055]], and Mayse teaches the use of visualization devices to visualize deep targeted tissues [e.g., ¶[0070]], the combination of Barry and Mayse, as set forth above, does not explicitly teach:
assessing the position of the distal section of the vapor delivery catheter wherein
the assessing is performed by probing the target tissue outside of the airway and
evaluating constriction movement within the airway responsive to the probing; [and]

Clark, in a similar field of endeavor, teaches airway diagnosis and treatment devices, systems, and methods for diagnosing and treating the lung [¶[0002]], including for treating asthma and COPD [e.g., ¶[0047]].  More particularly, Clark teaches a method of treating a lung, including applying stimulus to a nerve at a stimulation location, and measuring an effect of the stimulus on an airway of the lung in order to determine/select a treatment location [¶’s [0025], [0026]].  The stimulus may be applied by a stimulation member, through tissues of the lung, to the nerve, and may comprise non-therapeutic electrical energy, or an agent configured to activate the nerve to induce constriction of the lung airway [¶[0026]].  Still further, Clark teaches that the stimulation location may be any suitable location within an airway, or along tissues defining or otherwise surrounding an airway such that the stimulus can trigger a nerve response of the target nerve [see ¶[0069]], and that the stimulation may be performed electrically, artificially induced using an stimulus agent, or via other modalities, such as, e.g., acoustic, optical, ultrasound, laser, optogenic, or other modalities [¶[0069]].  
Measuring the effect of the stimulus on the airway, in Clark, may include measuring an amount the airway constricts in response to the stimulus [¶[0026]].  The treatment location may be the stimulation location [¶[0026]].  Selecting the treatment location based on the measured effect of the stimulus on the airway, may include selecting the stimulation location as the treatment location if the measured effect of the stimulus on the airway is greater than a threshold value, which may include one or more of a minimum contraction level, a minimum force level, a minimum airway diameter, and a minimum airflow value [¶[0026]].  
	Further, Clark teaches adjusting said position based on the assessing step, such that energy delivery is aimed towards the target tissue probed in the assessing step [e.g., Clark teaches applying a first stimulus to a first stimulation location, measuring an effect of the first stimulus on an airway, applying a second stimulus to a second stimulation location, measuring then  applying therapeutic energy to the first stimulation location and/or second stimulation location based on the measured effect of the first stimulus and second stimulus on the airway - see ¶[0027] .
NOTE: as broadly as claimed, and as explained in greater detail below in the “Response to Arguments” section, it is the Examiner’s position that “assessing the position of the distal section of the catheter” can include determining whether the distal end of the catheter is at a desirable treatment location by, e.g., applying a non-therapeutic electrical energy stimulus, and measuring the resultant effect of the stimulus on the airway.  Further, the current claim language does not limit “probing” the target tissue to a mechanical or physical contact/touch of the target tissue, such that application of a stimulus comprising non-therapeutic electrical energy, or even an agent configured to activate the nerve to induce constriction, would be excluded from the scope of the term “probing.”  
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Barry and Mayse to include the steps of assessing the position of the distal section of the vapor delivery catheter of Barry/Mayse wherein the assessing is performed by probing the target tissue outside of the airway and evaluating constriction movement within the airway responsive to the probing; [and] adjusting said position based on the assessing step, such that energy delivery is aimed towards the target tissue probed in the assessing step, as taught by Clark, so as to help determine the most effective/beneficial treatment location.  Further, one of ordinary skill in the art would have been capable of applying this known method (of Clark) to the method of Barry/Mayse, and the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
27.	Regarding claim 17, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.
note: as broadly as claimed, any surface of distal tip (210) including vapor outlet port (212) can be a working surface or face portion - ¶[0039]; FIG. 6 depicts outlet port (212) on a distal face (210) of catheter (200)]. 28.	Regarding claim 18, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.
Mayse further teaches wherein the target tissue is a nerve to control smooth muscle [e.g., ¶’s [0007], [0016], [0035], [0052], [0054], & [0061]].   
29.	Regarding claim 20, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.
Barry (as modified) further teaches wherein the step of delivering energy comprises delivering a vapor [¶’s [0039], [0053]].
30.	Regarding claim 22, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.
Barry (as modified) further teaches wherein the assessing step is also based on imaging [¶[0055]].
31.	Regarding claim 23, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.
Barry (as modified) further teaches wherein the delivering step is carried out by sending vapor [¶’s [0039], [0053]] along a boundary of the target tissue [note that Mayse teaches ablation along a boundary of target tissue (see, e.g., ¶[0037] (alongside the airway)].
32.	Regarding claim 24, the combination of Barry, Mayse, & Clark teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Barry, Mayse, and Clark such that the airway is second or greater generation airway, as taught by Clark, so as to help determine the most effective/beneficial treatment location.  Further, one of ordinary skill in the art would have been capable of applying this known method (of Clark) to the method of Barry/Mayse, and the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

33.       Claims 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barry, Mayse, & Clark, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0160648 to Hoey ("Hoey").
34.       Regarding claims 6, 13, & 14, the combination of Barry, Mayse, and Clark teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            The combination of Barry and Mayse does not, however, teach wherein the vapor causes heat to be applied directly and uniformly across the target tissue (claim 6), wherein the distal section of the vapor delivery catheter is a rigid needle having a sharp tip (claim 13), nor wherein the at least one egress port comprises a plurality of egress ports (claim 14).  
            Hoey, in a similar field of endeavor, is directed to medical instruments and systems for applying energy to tissue, and more particularly relates to a system for ablating, sealing, welding, coagulating, shrinking or creating lesions in tissue by means of contacting a targeted region of tissue in a patient with a vapor phase media wherein a subsequent vapor-to-liquid phase change of the media applies thermal energy to the tissue to cause an intended therapeutic effect. [Hoey, ¶[0002]].  With reference to FIGS. 4A-4B, Hoey teaches that working end (110) of probe body (102) is configured as a needle-like device for penetrating into a target outlets (plural) comprising microporosities (177) for diffusion and distribution of vapor media flows about the surface of the working end.  Such microporosities insure that vapor media outflows will occur substantially uniformly over the surface of the working end [¶[0099]].    
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Barry, Mayse, and Clark such that the distal section of the vapor delivery catheter is a rigid needle having a sharp tip, the at least one egress port comprises a plurality of egress ports, and wherein the vapor causes heat to be applied directly and uniformly across the target tissue, all as taught by Hoey, since such modification amounts merely to the substitution of one known distal tip configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

35.       Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barry, Mayse, and Clark, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0289776 to Keast et al. ("Keast").
36.       Regarding claim 15, the combination of Barry, Mayse, and Clark teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            While the combination of Barry, Mayse, and Clark teaches creating an opening through an airway wall, through which the distal section of the vapor delivery catheter is advanced towards the target tissue (as established in the rejection of claim 1 above) [see Mayse, ¶[0037]], the combination of Barry, Mayse, and Clark does not, however, teach installing a tubular appliance in the opening in the airway wall, through which the distal section of the vapor delivery catheter is advanced towards the target tissue.             However, Keast, in a similar field of endeavor, teaches methods and devices for diagnosing, monitoring, and/or treating tissue through an opening or port through an airway wall mechanical devices (including without limitation conduits, valves, sponges, etc.) and instruments may be deployed in the channel to prevent tissue growth from blocking the channel [¶[0078]]. 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Barry, Mayse, and Clark to include installing a tubular appliance [a mechanical device such as, e.g., a conduit] in the opening in the airway wall, through which the distal section of the vapor delivery catheter is advanced towards the target tissue, as taught by Keast, so as to provide a well-defined opening in the airway enabling the passage of the distal section of the vapor delivery catheter of Barry/Mayse/Clark toward the target tissue.  Further, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

Response to Arguments
37.	Applicant’s arguments concerning the prior rejections under § 103 have been fully considered and are persuasive in view of the current Amendments to independent claims 1 & 16.  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection based on the combination of Barry, Mayse, and Clark are presented herein as set forth in detail above, necessitated by Applicant’s Amendment.

assessing the position of the distal section of the vapor delivery catheter wherein the assessing is performed by probing the target tissue outside of the airway and evaluating constriction movement within the airway responsive to the probing;
	
	In the Remarks, when discussing the foregoing amendment, Applicant recites that:
A candidate target tissue (namely, nerve 76) outside and spaced from the airway wall 82 is probed with distal end 206. Motion (B), namely, radial or diametrical constriction is observed within the airway lumen in response to hitting the external nerve that is associated with constricting the airway. Then, the physician applies ablation energy to the external nerve or target tissue after confirmation the nerve constricts the airway lumen.

01/26/21 Amendment, pgs. 8-9, emphasis in original, emphasis added. 
	
	For clarity on the applied interpretation, Examiner notes that independent claims 1 and 16, as currently pending, do not require “hitting” an external nerve, or, in other words, some mechanical or physical contacting/touching of the target tissue.
	As set forth in the body of the rejections above, it is the Examiner’s position that the limitation of “assessing” the position of the distal section of the catheter is broad enough to include determining whether the distal end of the catheter is at a desirable treatment location by, e.g., applying a non-therapeutic electrical energy stimulus, and measuring the resultant effect of the stimulus on the airway.  Indeed, the current claim language does not limit “probing” the target tissue such that application of a stimulus comprising non-therapeutic electrical energy, or even an agent configured to activate the nerve to induce constriction, among other stimulating modalities, would be excluded from the scope of the term “probing.”  As set forth above, Clark teaches this newly added limitation, with the combination of Barry, Mayse, and Clark rendering independent claims 1 & 16 obvious under §103.
 

Conclusion
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 


                                                                                                                                                                                                        



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794